Citation Nr: 9915653	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-09 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.  

2.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
REMAND

The appellant had active military service from June 1985 to 
December 1995.  

The appellant's service medical records reveal that she was 
treated in July 1993 for a Grade I sprain of the left ankle 
and was seen on subsequent occasions for left ankle pain.  
The service medical records also show complaints of pain in 
the left shoulder, associated with back pain.  Following 
service, the appellant underwent a VA orthopedic examination 
in February 1996, which revealed that range of motion was 
within the normal range for both the left ankle and left 
shoulder.  X-rays of the left ankle and left shoulder at that 
time were reported to be normal.  The diagnoses were 
bilateral ankle pain and bilateral shoulder pain.  A VA 
general medical examination, also performed in February 1996, 
included diagnoses of chronic left neck and shoulder pain by 
history and chronic bilateral ankle pain by history.  

Postservice private medical records show that a chiropractor 
indicated in an April 1996 medical statement that the 
appellant was seen at that time with complaints that included 
left shoulder pain and aches and pain in both ankles.  A 
report of a December 1997 examination noted that the 
appellant continue to complain of pain in her left shoulder 
and both feet, and the diagnoses included strain of the left 
shoulder and strain of both feet.  

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives her procedural due process rights 
and fair process rights, the Board finds that the claim must 
be remanded for the following actions:  

1.  The RO should schedule the appellant for a 
VA orthopedic examination to determine the 
nature and etiology of all current left ankle 
and left shoulder disorders.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  He should be requested to 
identify all current left ankle and left 
shoulder disorders and to express an opinion as 
to whether it is as likely as not that the 
appellant has left ankle and left shoulder 
disorders that had their origins in service.  
The examiner should provide complete rationale 
for all conclusions reached. 

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and her 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives her due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until she receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










